Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 15, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Stephen J. Markman
                                                                                                         Mary Beth Kelly
  146826                                                                                                  Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano,
                                                                                                                    Justices




  IN THE MATTER OF

  HONORABLE WADE H. McCREE                                                  SC: 146826
  3rd JUDICIAL CIRCUIT COURT                                                JTC Formal Complaint 93

  BEFORE THE JUDICIAL TENURE COMMISSION
  ________________________________________


        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered and Honorable Charles A. Nelson is appointed
  Master to hear Formal Complaint No. 93.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 15, 2013                      _________________________________________
                                                                             Clerk